Case 19-00090-RLM-7           Doc 22     Filed 03/29/19    EOD 03/29/19 09:27:34         Pg 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

IN RE:                                              )
                                                    )
DOROTHY ANNABETH HURT                               )   CASE NO. 19-00090-RLM-7
                                                    )
                        DEBTOR.                     )

                    TRUSTEE'S MOTION FOR EXTENSION OF TIME
            WITHIN WHICH TO FILE COMPLAINT OBJECTING TO DISCHARGE

         Comes now, Jenice Golson-Dunlap, Trustee, by counsel, in support of the Trustee's

Motion for Extension of Time Within Which to File Complaint Objecting to Discharge,

respectfully shows the Court as follows:

         1. The Debtor filed a Voluntary Petition For Relief Under Chapter 7 of the Bankruptcy

Code on or about January 8, 2019.

         2. Pursuant to Bankruptcy Rule 4004(a), a complaint objecting to discharge must be filed

within sixty (60) days from the initially scheduled First Meeting of Creditors which deadline is

April 8, 2019.

         3. The Trustee is in need of additional time within which to review pending sale of

commercial real estate and the closing of same.

         4. The Trustee requests that this extension be granted on behalf of the United States

Trustee as well.

         5. Without waiving the foregoing, in the event that the Court denies this Motion, the

Trustee respectfully requests an additional fourteen (14) days following the Court's ruling on this

Motion within which to file a complaint objecting to the Debtor's discharge.
Case 19-00090-RLM-7                 Doc 22       Filed 03/29/19      EOD 03/29/19 09:27:34    Pg 2 of 2



         WHEREFORE, the Trustee respectfully prays, on the Trustee's behalf and on behalf of

the United States Trustee, pursuant to Bankruptcy Rule 4004(b), for an extension of time of

ninety (90) days to and including July 8, 2019, within which to file a complaint objecting to

discharge if required.



                                                         RUBIN & LEVIN, P.C.

                                                         Attorneys for Trustee

                                                         By: /s/James T. Young
                                                         James T. Young, Atty. No. 13834-71
                                                         RUBIN & LEVIN, P.C.
                                                         135 N. Pennsylvania St., Ste. 1400
                                                         Indianapolis, IN 46204
                                                         317/634-0300; FAX 317/453-8613
                                                         james@rubin-levin.net

                                          CERTIFICATE OF SERVICE

        I hereby certify that on March 29, 2019, a copy of the foregoing document was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

United States Trustee                                    ustpregion10.in.ecf@usdoj.gov
Jenice Golson-Dunlap                                     jgolsondunlap@gmail.com;trusteedunlap@aol.com
Mark S. Zuckerberg                                       filings@mszlaw.com
Paul Joesph Carroll                                      pcarroll@indylegal.com

         I further certify that on March 29, 2019, a copy of the foregoing document was mailed by
first-class U.S. Mail, postage prepaid, or via electronic transmission by this office, and properly
addressed to the following:

N/A

                                                         /s/ James T. Young
                                                         James T. Young
JTY/llk
G:\WP80\TRUSTEE\Golson-Dunlap\Hurt, Dorothy - 86162301\Mot Ext.wpd
